Opinion filed November 30, 2016




                                       In The

        Eleventh Court of Appeals
                                   ___________

                              No. 11-16-00205-CV
                                   ___________

                         JOSHUA OGLE, Appellant
                                        V.
                  BRENDA KAY JOHNSON, INC. AND
                  CASEY EQUIPMENT, LTD., Appellees

                    On Appeal from the 244th District Court
                             Ector County, Texas
                      Trial Court Cause No. C-139,276-C


                     MEMORANDUM OPINION
      The parties have filed in this court a joint motion to dismiss this appeal. In
the motion, the parties state that they have reached a negotiated agreement and
request that we dismiss this appeal with prejudice and order each party to bear its
own costs. See TEX. R. APP. P. 42.1.
      The motion is granted, and the appeal is dismissed.


November 30, 2016                                           PER CURIAM
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.